Exhibit 10.1
February 5, 2009
Via Hand Delivery
Mr. William M. Austin
5020 Tangle Lane
Houston, Texas 77056
     RE: Resignation of William M. Austin
Dear Bill:
     It is my understanding that you intend to resign from your employment with
Key Energy Shared Services, LLC (the “Company”) for other than Good Reason,
effective February 6, 2009. The purpose of this correspondence is to address
some of the matters related to your resignation. As you know, your Amended and
Restated Employment Agreement dated December 31, 2007 (the “Agreement”), along
with any Equity Incentive Agreements, govern the terms and conditions related to
your resignation.
     The Agreement contains certain restrictions on your ability to directly or
indirectly participate or engage in any “Competitive Business” in the
“Competitive Market Area”, as those terms are defined in the Agreement, for a
period of twelve months following your resignation (“Non-Compete Period”). Based
on the Company’s understanding of the position you intend to assume following
your resignation, the Company is willing to waive a portion of the Non-Compete,
such that you may serve in an interim managerial capacity with or be engaged to
provide restructuring advice for any Competitive Business in the Competitive
Market Area during the Non-Compete Period. For purposes of the Non-Compete and
limited waiver herein, interim shall mean less than 120 days. Other than the
foregoing waiver, the terms of Section 7 of the Agreement (Limitation on
Competition) remain in full force and effect. This includes, without limitation,
the prohibition against soliciting the service of or hiring any employee of the
Key Companies (defined in the Agreement) for your own benefit or for the benefit
of any entity other than the Key Companies, or inducing any such employee to
leave employment with the Key Companies. Finally, pursuant to Section 8 of the
Agreement (Confidential Information), in no event shall you disclose,
communicate or divulge, or use for the benefit of yourself or any third party,
any of the Company’s Confidential Information, as that term is defined in the
Agreement.
     Please also note that that you are entitled to any unpaid portion of your
base salary through the effective date of resignation, accrued but unused
vacation, expense reimbursements which have been incurred but not paid, and any
“Gross-Up” payment due under the terms of Section 6 of the Agreement. Because
you are terminating your employment for other than Good Reason, the Agreement
provides that you are not entitled to any prior fiscal year bonus that has been
earned, but not yet paid. However, in addition to the consideration provided for
in the Agreement and other consideration provided for herein, the Company is
willing to pay you the bonus that you would otherwise have been paid for the
second half of the fiscal year ended December 31, 2008. You shall receive the
bonus, in such amount as determined by the Company, no later than March 15,
2009.

 



--------------------------------------------------------------------------------



 



     In exchange for the consideration provided for herein, to which you agree
you are not otherwise entitled, and pursuant to the terms of the Agreement, you
must execute a full release of the Company and its officers, employees, and
affiliates for all claims relating to your employment, compensation, and
termination. Such release will be provided to you on the date of your
resignation and you will have twenty-one days to consider such release.
     Although the Agreement provides that you must give at least ninety days
written notice to the Company of your intention to terminate your employment for
other than Good Reason, the Company agrees to waive this requirement in exchange
for your return promise to provide continued support to the Company from the
time of your resignation through the filing of the Company’s Annual Report on
Form 10-K for the year ended December 31, 2008.
     Effective on the date of your resignation from employment, you will resign
from all positions as an officer of Key Energy Services, Inc. and any of its
subsidiaries. Please find enclosed the requisite notices to the Board of
Directors of Key Energy Services, Inc. to effectuate your resignation from such
positions.
     Finally, please note that as a former officer of the Company, you will
continue to have certain obligations under the federal securities laws as an
“insider”. Specifically, our Insider Trading Policy, Supplemental Insider
Trading Policy and Regulation FD Policy continue to apply to your transactions
involving the Company’s securities. In addition, you will be subject to both
continued SEC reporting requirements and Section 16(b) “short-swing” profit
liability for a period of up to six months after your departure from the
Company. As you recall, you have had a transaction that would qualify as a
matching transaction within 6 months prior to your departure. During the next
six months, you should consult with me prior to engaging in any transactions
that involve the Company’s securities. Additionally, enclosed for your signature
is a “no filings due” certification, which is normally included in the annual
Director and Officer Questionnaire and basically states that you have timely
filed all required beneficial ownership reports (other than late reports that we
already know of) and that an annual Form 5 filing is not required for you for
fiscal year 2008. Please sign and return this certification in the enclosed
envelope.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     Please sign below where indicated to acknowledge your agreement with the
foregoing, and return one copy of this letter to me. I wish you well in all of
your future endeavors. It has been a pleasure working with you. I appreciate all
the support and advice that you have given me during your tenure at the Company.

            Regards,
      /s/ KIMBERLY R. FRYE / JAMIE FISHMAN       Kimberly R. Frye           

Agreed to, Accepted and Acknowledged
as of the date first written above:
/s/ WILLIAM M. AUSTIN
 
William M. Austin

     
Enclosures:
  “No Filings Due” Certificate
Return Envelope
Memo to Board of Directors re: Resignation

 